DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Species A, drawn to figures 1A-1G in the reply filed on March 14, 2022 is acknowledged.
However, claims 24 and 38 do not read on the elected species because “the blade extending along a length of the shaft in a longitudinal direction from the distal end of the elongated cylindrical shaft towards a proximal end of the elongated cylindrical shaft” appears to belong to the species of Figure 6C which is a non-elected species. Therefore, claims 24 and 38 are withdrawn.
As such, claims 21-23, 25-37, 39-40 are pending in the instant application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27, 34-35 and 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 
Claim 27 recites “the blade…forming a helical surface” (depicted in Figure 1F). However, the independent claims recites “two generally parallel longitudinally extending edges” which is depicted in Figure 1E. There does not appear to be an embodiment that discloses both limitations.
Claims 34-35 and 40 recite “wherein each of the cutting surfaces include an angular recessed cutting surface” and/or “a plurality of grooves”. However, the independent claims recites “two generally parallel longitudinally extending edges” which is depicted in Figure 1E. There does not appear to be an embodiment that discloses both limitations.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-28, 34-35, 37-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation "the projection".  There is insufficient antecedent basis for this limitation in the claim. As best understood, claim 26 should depend from claim 23 which recites “a projection”. Examiner evaluated the claim in accordance with this assumption.
Claim 27 recites “the blade…forming a helical surface” (depicted in Figure 1F). However, the independent claims recites “two generally parallel longitudinally extending edges” which is depicted in 
Claim 28 recites the limitation "the helical surface".  There is insufficient antecedent basis for this limitation in the claim. As best understood, claim 28 should depend from claim 27 which recites “a projection”. However, claim 27 was withdrawn above and therefore claim 28 is additionally withdrawn.
Claim 37 recites the limitation "the cannula" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner evaluated the claim as reciting “a cannula”.
Claims 38-40 recite dependency on “A1”, “45”, and “A1”, respectively. It is unclear which claim these are meant to depend from since none of the above exist. Examiner evaluated claims 38-40 as depending from claim 37.
Claims 31-32, 34-35 and 40 recite “wherein each of the cutting surfaces include an angular recessed cutting surface” and/or “a plurality of grooves” (depicted in Figure 1F). However, this appears to contradict claim 37 which recites “two generally parallel longitudinally extending edges” directed to Figure 1E. It is unclear which embodiment is being claimed. Therefore, claims 31-32, 34-35 and 40 are withdrawn from examination.
Additionally, it is extremely unorthodox for claims to depend from claims subsequent to itself, such as in claims 25, 26, 28, 31-33, 35. The ordering may need to be reworked.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


21-22, 25, 29, 30, 33, 36-37, 39 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Middleton et al. (US 2002/0183758), hereinafter “Middleton”.
Regarding claim 21, Middleton discloses a material removal instrument (100, FIGS. 2-5), comprising: a cannula (14), and a rotation mechanism (310) disposed at least partially within the cannula, the rotation mechanism including: an elongated cylindrical shaft (310) having a central bore (340) and a shaft opening (at 340, FIG. 5B) at a distal end (at 340, FIG. 5B) of the elongated cylindrical shaft providing fluid communication between the shaft opening and the central bore; a blade (320) extending distal of the shaft opening such that the shaft opening provides a throughhole for fluid communication between the central bore and the blade (FIG. 5B), where a portion of the blade extends from the distal end of the elongated cylindrical shaft and forms a planar surface (at 320, FIG. 5B) having two generally parallel longitudinally extending edges (at 350, side opposite 350, FIG. 5B) that rotate around a longitudinal axis of the cylindrical shaft, wherein the rotation mechanism is rotatable within the cannula to cause the blade to dislocate material from a target area (¶34).  
Regarding claim 22, Middleton discloses the material removal instrument of claim 21, wherein the cannula includes a central cannula bore and a cannula opening (15) at a distal end of the cannula (FIGS. 3), the cannula opening located on an end wall of the cannula and providing fluid communication between the cannula opening and the cannula bore (FIGS. 3), wherein the rotation mechanism is sized and configured to be received within the cannula bore, wherein the rotation mechanism is rotatable within the cannula to cause the blade to dislocate material from the target area (¶34),Inventor(s):JORN RICHTER ET AL.Attorney Docket No. 10154-104US3 Application No. 16/812,857 wherein the dislocated material can be drawn from the target area through the cannula bore.  
Regarding claim 25, Middleton discloses the material removal instrument of claim 28, wherein a first portion of the blade extends in a radial direction from a first side of the outer surface of the elongated cylindrical shaft and a second portion of the blade extends from the outer surface of the 
Regarding claim 29, Middleton discloses the material removal instrument of claim 21, wherein a distal end edge of the blade extends perpendicular to the longitudinal axis of the elongated cylindrical shaft (when in the cannula, FIG. 3B).  
Regarding claim 30, Middleton discloses the material removal instrument of claim 21, wherein the blade includes a cutting surface (350) provided on each longitudinally extending edge of the blade.  
Regarding claim 33, Middleton discloses the material removal instrument of claim 35, wherein the cutting surfaces include a first and second cutting surface (350), wherein the longitudinally extending edges include a first and second longitudinally extending edge, wherein the first cutting surface is provided at the first longitudinally extending edge and the second cutting surface is provided at the second longitudinally extending edge, wherein the first and second cutting surfaces are provided on opposite sides of the planar surface of the blade (FIG. 5B).  
Regarding claim 36, Middleton discloses the material removal instrument of claim 21, wherein the central bore of the rotation mechanism is capable of being coupled to an irrigation source, wherein the central bore of the rotation mechanism is sized and capable of receiving a guide wire, wherein a proximal end of the rotation mechanism is capable of being coupled to a source of rotational energy (FIGS. 5A-5B).  
Regarding claim 37, Middleton discloses a material removal instrument (FIGS. 2-5), comprising: a rotation mechanism (310) disposed at least partially within a cannula (14), the rotation mechanism including: an elongated cylindrical shaft (310) having a central bore (340) and a shaft opening (at 340, FIG. 5B) at a distal end of the elongated cylindrical shaft providing fluid communication between the shaft opening and the central bore (FIG. 5B); a blade (320) extending distal of the shaft opening such that the shaft opening provides a throughhole for fluid communication between the central bore and 
Regarding claim 39, Middleton discloses the material removal instrument of claim 37, wherein a first portion of the blade extends in a radial direction from a first side of the outer surface of the elongated cylindrical shaft and a second portion of the blade extends from the outer surface of the elongated cylindrical shaft along a second side of the outer surface opposite the first side of the outer surface and the first portion of the blade (FIG. 5B).  
Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 26 is rejected under 35 U.S.C. 112, second paragraph, as stated above, and objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to correct the indefiniteness and rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA C CHANG whose telephone number is (571) 270-5017. The examiner can normally be reached Monday-Friday, 7:30AM-5:00PM.
please contact the examiner’s supervisor, KEVIN TRUONG, at (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLIVIA C CHANG/Primary Examiner, Art Unit 3775